Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 08/01/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 refers to the external opening. This limitation lacks antecedent basis.
Claims 2, 3, 5, 6 use trademarks as a limitation to identify or describe a particular material or product.
Claim 6 refers to the metal rims being in contact with EndoWrist 12 mm & Stapler Cannula® (Intuitive, Sunnyvale Calif.). The Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the abdominal access device alone or the combination of the EndoWrist 12 mm & Stapler Cannula® (Intuitive, Sunnyvale Calif.).  The Applicant sets forth the abdominal access device alone in claim 1, which is inconsistent with the abdominal access device together with the EndoWrist 12 mm & Stapler Cannula® (Intuitive, Sunnyvale Calif.).  Applicant is required to make the language of the claims consistent with the intent of the claims.  It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the combination.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0060770 (Wing) in view of U.S. Patent Publication Number 2009/0234293 (Alberch et al.)
Regarding claims 1, 4, 5 Wing discloses as shown in Figure 15, an abdominal access device capable of use in robotic laparoscopic surgery comprising; a tubular cannula (cannula tube 300, see paragraph [0056])  and an external seal (flexible seal 270 extends in part external to flapper valve 190 and is thus an external seal) ; and an external fin (arm 214 is external to outer surface of distal support 210); and an internal rim (internal rim of housing 130, see paragraph [0062]), wherein said external seal covers (at least a part) the external opening of said tubular cannula and allows passage of robotic laparoscopic instruments into the abdomen, and is capable of preventing leakage of gas or fluids from the abdomen (by being an obstacle to fluid or gas), wherein said fin is attached to said external seal, and said fin has appropriate specifications to allow it to be connected to the X and Xi da Vinci Surgical Systems® (Intuitive, Sunnyvale Calif.) cannula mount.
Wing fails to disclose internal rim is metal.
Alberch et al., from the same field of endeavor teaches a similar access device as shown in Figure 1a, where the device includes a similar internal rim (rim of housing 130, see paragraph [0039]) where the rim is metal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the material of the rim disclosed by Wing for the material of the rim disclosed by Alberch because it would only require the simple substitution of known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 2, 3  Wing discloses wherein said tubular cannula is of appropriate width to fit through the seal and within the lumen of the EndoWrist 12 mm & Stapler Cannula® (Intuitive, Sunnyvale Calif.), wherein said tubular cannula is of appropriate length so that the remote center of movement is capable of coinciding with the remote center of movement on the EndoWrist 12 mm & Stapler Cannula® (Intuitive, Sunnyvale Calif.). see paragraph [0091]
Regarding claim 6, Wing discloses wherein said metal rim on the internal end of said tubular cannula is capable of being in contact with the internal surface of said EndoWrist 12 mm & Stapler Cannula® (Intuitive, Sunnyvale Calif.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771